Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting [2016/0354089].

	With respect to Claim 1, Whiting discloses: A ligation clip (Figure 1, Clip 100) comprising: (Figure 1 and 6) a first jaw (Figure 1, Leg 1, 102) including a body having an inner surface (Figure 1, inner vessel clamping surface, 108) defining a first clamping surface and an outer surface (Figure 1, outer surface, 110); a second jaw (Figure 1, Leg 2, 104) including a body having an inner surface (Figure 1, inner vessel clamping surface, 112) defining a second clamping surface and an outer surface (Figure 1, outer surface, 114); and a hinge (Figure 1, Hinge section, 106) integrally formed with the first and second jaws (First and second legs 102 and 104 are joined at their proximal ends by an integral resilient hinge section, generally designated 106, [0027]) , the hinge including an inner hinge portion (Figure 1, inner hinge, 116) and an outer hinge portion (Figure 1, outer hinge, 118), the inner hinge portion having an inner surface that is contiguous with the first and second clamping surfaces of the first and second jaws (Concave inner surface 116 of hinge 106 joins concave inner surface 108 of first leg 102 and convex inner surface 112 of second leg 104, [0028]) and an outer surface, the hinge being configured to Convex outer surface 118 of hinge section 106 joins convex outer surface 110 of first leg 102 and concave outer surface 114 of second leg 104, [0028]) between an open position and a clamped position (Figure 6); wherein the inner surface of the inner hinge portion is defined by a plurality of curved sections (Hinge section 106 has a continuous concave inner surface 116, [0028]; Examiner interprets a continuous curve as having an infinite amount of arbitrarily divisible sections in order to create a plurality of curved sections).
	
With respect to Claim 6, Whiting discloses: The ligation clip of claim 1, wherein the outer hinge portion includes an inner surface and an outer surface, the inner surface of the outer hinge portion and the outer surface of the inner hinge portion defining a cavity (Figure 1, Slot 120, Curved slot 120 is located between curved hinge surfaces 116 and 118, [0028]) in the hinge.  

With respect to Claim 8, Whiting discloses: The ligation clip of claim 1, wherein the first jaw includes a longitudinal rib (Figure 2, Flexible rib 134 is approximately centered between side surfaces 138 and 140 of first leg member 102 such that flexible rib 134 is also positioned on a centerline of vessel clamping surface 108 of first leg 102…and mates with the centerline CL of surface 112 on second leg 104 such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]) having a tissue engaging surface that is positioned in opposition to the second clamping surface of the second jaw when the ligation clip is in the clamped position.  

With respect to Claim 9, Whiting discloses: The ligation clip of claim 8, wherein the second jaw has a first row of protrusions supported on one side of the second clamping surface and a second row of protrusions supported on an opposite side of the second clamping surface (…the clip 100 can include a plurality of teeth 137 protruding on the second vessel clamping inner surface 112…the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, [0033]), each of the protrusions of the first and second rows of protrusions having an inner side wall in opposition to the longitudinal rib when the ligation clip is in the clamped position (The transverse separation of tooth rows 137A and 137B about centerline CL is just enough, or slightly greater, than the transverse width of flexible rib 134 and its longitudinal span member 136...such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]).

[AltContent: textbox (The black arrow is directed to the protrusions located on the second clamping surface. The arrow is directed towards the angled portion of the protrusion. )]
    PNG
    media_image1.png
    510
    475
    media_image1.png
    Greyscale
With respect to Claim 10, Whiting discloses: The ligation clip of claim 9, wherein the inner side wall of each of the protrusions of the first and second rows of protrusions is angled towards the second clamping surface. 
 







With respect to Claim 11, Whiting discloses: The ligation clip of claim 10, wherein the first row of protrusions is laterally spaced from the second row of protrusions to define a channel that extends longitudinally between the first and second rows of protrusions, the channel being positioned to receive the longitudinal rib when the ligation clip is in the clamped position (…the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, the first row 137A being transversely separated from the second row 137B on opposite sides of a centerline…such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]). 

With respect to Claim 12, Whiting discloses: The ligation clip of claim 9, wherein the protrusions in the first row of protrusions are longitudinally aligned and spaced from each other and the protrusions in the second row of protrusions are longitudinally aligned and spaced from each other (…the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, the first row 137A being transversely separated from the second row 137B on opposite sides of a centerline CL of the second vessel clamping inner surface 112…[0033]).

With respect to Claim 13, Whiting discloses: The ligation clip of claim 12, wherein each of the protrusions in the first row of protrusions is longitudinally offset from the protrusions in the second row of protrusions such that the protrusions in the first and second rows of protrusions are alternatingly positioned on opposite sides of the second clamping surface along at least a portion of the length of the second clamping surface (The centerline CL is also coincident with a center plane of symmetry of the clip 100…and dividing clip 100 into symmetric halves with the exception of the longitudinal staggering of tooth rows 137A and 137B, [0033]; See figure below).
[AltContent: textbox (See here the black arrow is directed towards the staggering rows of the teeth in rows 137A and 137B. )]
    PNG
    media_image2.png
    703
    654
    media_image2.png
    Greyscale


With respect to Claim 14, Whiting discloses: The ligation clip of claim 1, wherein the first jaw includes a first locking element (Figure 1, Latching recess, 132) and the second jaw includes a second locking element (Figure 1, Engaging tip section, 128), the first locking element being movable into engagement with the second locking element to retain the ligation clip in the clamped position (The latching recess 132 is adapted for conformally engaging tip section 128 in the course of compressing clip 100 into a latched or locked position around a vessel or other tissue, [0029]).  

With respect to Claim 17, Whiting discloses: The ligation clip of claim 1, wherein the ligation clip is formed of a polymeric material (Figure 1,…clip 100 preferably comprises a one-piece integral polymeric body, [0031]).

With respect to Claim 18, Whiting discloses: The ligation clip of claim 1, wherein the second jaw includes a distal portion, the distal portion including spaced teeth that are configured to engage tissue (Figure 3,…the clip 100 can include a plurality of teeth 137 protruding on the second vessel clamping inner surface 112 on the second leg member 104… the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, [0033]).

With respect to Claim 19, Whiting discloses: The ligation clip of claim 18, wherein each of the spaced teeth has an apex that is configured to grip and stretch tissue as the ligation clip is moved to the clamped position (…the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B…providing a tortuous path or surface for tissue being clamped, and increasing the effective area of tissue being retained by clip 100…as well as increasing the effective pressure being applied to the tissue, [0033]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting [2016/0354089] in view of Schmidt et. al [2013/0245651].
	
Claim 2, Whiting discloses: The ligation clip of claim 1.
Whiting fails to teach: wherein the plurality of curved sections includes a concave section and two convex sections.
Within the same field of litigation clips, Schmidt teaches: wherein the plurality of curved sections includes a concave section (Figure 16a, 1543, 1544) and two convex sections (Figure 16a, 1551 and 1552 of hinge 1530; See Figure below).
[AltContent: textbox (See figure to the left. The black arrows are pointing to the hinge section as well as the concave and two convex sections. )]
    PNG
    media_image3.png
    530
    844
    media_image3.png
    Greyscale





Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of the central concave and two convex sections as taught by Schmidt, in order to provide an improved surgical ligating clip that serves to secure the tissue or vessel engaged by the clip, while robustly remaining attached to the vessel with a minimum level of damage to tissue, (Schmidt, [0008]). 

With respect to Claim 3, Whiting discloses: The ligation clip of claim 2.  
Whiting fails to teach: wherein the concave section is bounded by the two convex sections.
Figure 16a, 1543, 1544) section is bounded by the two convex sections (Figure 16a, 1551 and 1552 of hinge 1530; See Figure below).
[AltContent: textbox (See figure to the left. The black arrows are pointing to the hinge section as well as the concave and two convex sections. )]
    PNG
    media_image3.png
    530
    844
    media_image3.png
    Greyscale





Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of central concave bounded by two convex sections as taught by Schmidt, in order to provide an improved surgical ligating clip that serves to secure the tissue or vessel engaged by the clip, while robustly remaining attached to the vessel with a minimum level of damage to tissue, (Schmidt, [0008]).

With respect to Claim 4, Whiting in in view of Schmidt teaches: the claim disclosed above.
Whiting further teaches: The ligation clip of claim 3, wherein the outer surface of the inner hinge includes a central convex section (See dashed arrow in figure below) that is bounded by two concave sections (See non-dashed arrows in figure below).  

[AltContent: textbox (See figure to the left. 
Dashed arrow points to the central convex section of the inner hinge. 
Non-dashed arrows point to the two concave sections of the inner hinge surrounding said central convex section. )]
    PNG
    media_image4.png
    739
    693
    media_image4.png
    Greyscale


With respect to Claim 5, Whiting discloses: The ligation clip of claim 3.  
Whiting fails to teach: wherein the inner hinge portion has a thickness that is uniform between the two convex sections.
Within the same field of litigation clips, Schmidt teaches: wherein the inner hinge portion has a thickness that is uniform between the two convex sections (See figure below. Examiner interprets the L longitudinal axis to cut the hinge 1530 in half and appears to be an even split with uniform thickness on both sides of the convex sections).
[AltContent: textbox (See figure to the left.
The dashed arrow points to longitudinal axis L splitting hinge 1530 as well as the two convex sections (1551, 1552) in half. )]
    PNG
    media_image5.png
    530
    844
    media_image5.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of an inner hinge with uniform thickness as taught by Schmidt, in order to provide an improved surgical ligating clip that serves to secure the tissue or vessel engaged by the clip, while robustly remaining attached to the vessel with a minimum level of damage to tissue, (Schmidt, [0008]).

With respect to Claim 7, Whiting discloses: The ligation clip of claim 6.
Whiting fails to teach: wherein the outer surface of the outer hinge portion includes a central concave section that is bounded by two convex sections.
Within the same field of litigation clips, Schmidt teaches: wherein the outer surface of the outer hinge portion includes a central concave section (See figure below, 1550 [1550A and 1550B]) that is bounded by two convex sections (See figure below, 1560A and 1560B).



    PNG
    media_image6.png
    530
    844
    media_image6.png
    Greyscale
[AltContent: textbox (See figure to the left. Un-dashed arrows point to two convex sections 1560A and 1560B. The dashed arrow points to the central concave section 1550 which is divided into 1550A and 1550B by longitudinal axis L. )]


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of the outer hinge with a central concave section bounded by two convex sections as taught by Schmidt, in order to in order to provide an improved surgical ligating clip that serves to secure the tissue or vessel engaged by the clip, while robustly remaining attached to the vessel with a minimum level of damage to tissue, (Schmidt, [0008]). 

Claims 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting [2016/0354089] in view of Patel et al. [9220507].

With respect to Claim 15, Whiting discloses: The ligation clip of claim 14. 
Whiting fails to teach: wherein the first locking element includes a hooked portion that extends downwardly and proximally from the first tissue clamping surface and the second locking element is configured to engage the hooked portion.  
Within the same field of litigation clips, Patel teaches: wherein the first locking element (Figure 7a, male head element, 800) includes a hooked portion (Figure 7a, pointed leading edge, 840) that …the male head element 800 includes a base 820 which extends from the first arm 105, (Column 10, lines [7-8])) and the second locking element (Figure 6a, head mating element, 900) is configured to engage the hooked (Figure 7a, head, 840) portion (...the head mating element 900 comprises a resilient aperture 930 in the second arm 110, aligned with the male head element 800, (Column 10, [lines 1-3]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of two locking mechanisms configured to engage with one another as taught by Patel, in order to provide improved clamping force…without compromising the integrity of the hinge strength, (Patel, [Column 3, lines 19-22]). 

With respect to Claim 16, Whiting discloses: The ligation clip of claim 15. 
Whiting fails to teach: wherein the second locking element defines a cam surface that engages the hooked portion to bias the hooked portion outwardly of the second locking element such that the hooked portion resiliently returns to an unbiased state after passing over the second locking element to position the hooked portion in contact with the engagement surface.
Within the same field of litigation clips, Patel teaches: wherein the second locking element (Figure 6a, head mating element, 900) defines a cam surface (Figure 6a, tapered ridge section, 940) that engages the hooked portion (Figure 7a, head, 840) to bias the hooked portion outwardly of the second locking element such that the hooked portion resiliently returns to an unbiased state after passing over the second locking element to position the hooked portion in contact with the engagement surface (…the head mating element 900 comprises a resilient aperture 930 in the second arm 110, aligned with the male head element 800. A tapered ridge section 940, flexible tab or other snap fit feature in the receptacle 900 resists withdrawal of the fully inserted male head element 800, (Column 10, lines [1-6]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Whiting to have the modification of the two locking mechanisms configured to engage with one another as taught by Patel, in order to in order to provide improved clamping force…without compromising the integrity of the hinge strength, (Patel, [Column 3, lines 19-22]).

With respect to Claim 20, Whiting discloses: The ligation clip of claim 16.
Whiting fails to teach: wherein the second jaw includes a spring arm that is positioned to engage and be deflected by the first locking element as the ligation clip is moved from the open position to the clamped position, the spring arm being positioned to urge the first and second locking elements to a latched position.
Within the same field of litigation clips, Patel teaches: wherein the second jaw (Figure 1a, clamping arm, 110) includes a spring arm (Figure 6a, boss, 150) that is positioned to engage and be deflected by the first locking element as the ligation clip is moved from the open position to the clamped position (Figure 1a, A boss 150 is provided to facilitate handling and manipulation. A head mating element is formed in the clamping surface 140 of the second clamping arm 110, (Column 7, [lines 33-36])), the spring arm being positioned to urge the first and second locking elements to a latched position (…male head element 800 and head mating element 900, a pair of cylindrical bosses 145, 150 are formed coaxially on the opposed lateral surfaces of the first and second arms 105, 110. The bosses 145, 150 project outwardly beyond the outer surfaces of the arms 105, 110. An applicator engages the clip 100 using the bosses 145, 150, (Column 10, [lines 24-29)).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892. Disclosed are prior art relating to other ligation clips with an array of hooking and clamping elements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.A.C./               Junior Examiner, Art Unit 3771                         


/KATRINA M STRANSKY/               Primary Examiner, Art Unit 3771